DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 15, 2022 has been entered.  Claims 1, 4-9, 11-13, 15-20, 22-27, 29, 31-33, and 35 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 10, 28, 30, and 34.  Claims 8, 9, 20, 22-26, and 35 remain previously withdrawn.  Upon further review responsive to communication filed July 15, 2022, the allowability of claims is withdrawn and prosecution has been reopened to account for rejections of the claims under 35 U.S.C. 101.  Applicant’s amendments have further introduced new rejections under 35 U.S.C. 112(b).

Response to Arguments
Prosecution on the merits of this application is reopened on claims 1, 4-9, 11-13, 15-20, 22-27, 29, 31-33, and 35 considered unpatentable for the reasons indicated below:
The claims are rejected under 35 U.S.C. 101 as reciting an abstract idea.
The indicated allowability of claims 30 and 34 is withdrawn in view of the 35 U.S.C. 101 rejection to below.  Rejections based on the new grounds of rejection follow.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 11-13, 15-19, 27, 29, and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Each of the claims has been analyzed to determine whether it is directed to any judicial exceptions.
Step 2A, Prong 1
Each of the claims recite steps or instructions for quantifying lung function, which is grouped as a mental process under the 2019 PEG.  Accordingly, each of the claims recites an abstract idea.
Specifically, independent claim 1 (and similarly, claims 20, 27, and 33) recites:
acquire, as a reference feature value, a first feature value from a bio-signal measured at a first time; (data gathering);
acquire a second feature value from a bio-signal measured at a second time, which is later than the first time (data gathering);
detect a blood pressure change sign, based on whether the second feature value is greater than the first feature value (judgement or evaluation);
determine a scale factor for scaling the second feature value, based on the blood pressure change sign, wherein the scale factor is variably determined depending on whether the blood pressure change sign is positive or negative (judgement or evaluation); 
scale the second feature value by the determined scale factor, and estimate the blood pressure, based on the scaled second feature value (extra-solution activity or evaluation);
acquire the scale factor, using a scale factor estimation model, wherein the scale factor estimation model comprises a second estimation equation (extra-solution activity or data-gathering);
classify users, based on a blood pressure change sign of a bio-signal feature value for a respective one of the users (judgement or evaluation);
sub-classify the classified users into groups, based on any one or any combination of sex, age, whether medication is taken, occupation, and disease (judgement or evaluation); 
generate the second estimation equation reflecting characteristics of each of the groups (extra-solution activity or evaluation).
As indicated above, the independent claims recite at least one step or instruction grouped as a mental process or a certain method of organizing human activity under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  That is, other than reciting “a processor,” the claims encompass processes which can be performed in the mind or by pen and paper practice.  For example, recitation of acquiring first and second feature values is a recitation of mere data gathering; the claims do not indicate such data as being processed or formed from the system itself, whereby obtaining such data may be performed via mere observation.  Furthermore, one of ordinary skill in the art is capable of performing steps such as determining a scale factor since the steps to determine a scale factor do not contain limitations which would cause such steps to be too complex to perform in the mind or by pen and paper practice.  Examiner further notes that the use of a scale factor model is claimed, and not the generation/formulation of such a model. 
The dependent claims merely include limitations that either further define the abstract idea and amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.  
Step 2A, Prong 2
The above-identified abstract idea in the independent claims (and dependent claims thereof) is not integrated into a practical application under 2019 PEG because the additional elements, either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional element of a processor is a generically recited computer element which does not improve the functioning of a computer, or any other technology or technical field.  Furthermore, such an additional element do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method merely implements the above-identified abstract idea (e.g., mental process and mathematical process) using rules (e.g., computer instructions) executed by a computer (e.g., data processor, as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified is not integrated into a practical application under the 2019 PEG.
Accordingly, the claims are each directed to an abstract idea under 2019 PEG. 
Step 2B
None of the claims include additional elements that, when viewed as a whole, are sufficient to amount to significantly more than the abstract idea.
Dependent claims 4-9, 11-13, 15, 29, and 35 merely recite additional limitations pertaining to the data gathered or additional extra-solution activity in performing the mental process.
Dependent claim 16 describes further limitations regarding the sensor; however, such details of the sensor are denoted as conventional structures well-practiced in the art; for instance, photoplethysmography and, similarly, pulse oximetry both require a light source and a detector to operate.  At least the following references indicate that such elements for a sensor as recited by Applicant are known in the art: Carter (Fig. 3: LEDs 201a, 201b and light sensor 202); Ferber (Fig. 2: energy transmitter 204 and receiver 206).
Dependent claims 17, 18, 27, 31, and 32 recite generic computer functions of output, reception, and storage of data.  
Additionally, each recitation of a processor and communication interface is recited as a generically claimed computer components which enable the abstract idea to be conducted by performing the basic functions of automating mental tasks.  For example, each claimed “processor” and/or “communication interface” merely performs the extra solution activity of gathering or communicating data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Accordingly, the above additional claim elements are reasonably construed as a generic computing device and extra-solution activity or well-known, understood, and routine elements.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  
The recitation of the above-identified additional limitations in the claims amount to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
For at least the above reasons, the apparatuses and methods of the claims are directed to applying an abstract idea on a general purpose computer without (i) improving the performance of the computer itself, or (ii) providing a technical solution to a problem in a technical field.  In other words, none of the claims provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent claim 1 does not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment (molecular flow sensing for the purpose of quantifying lung function).  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, the claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself, or (ii) provide a technical solution to a problem in a technical field.
Therefore, none of the claims amounts to significantly more than the abstract idea itself. 
Accordingly, the claims are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 1, 20, and 27: It is unclear how many estimation equations are present since claim 1, 20, and 27 each recite a second estimation equation without reciting a first estimation equation.  The Examiner cannot determine if this implicitly requires a first estimation equation or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791